DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 6, 14, and 15 are objected to because of the following informalities:  the claims state a “gradient decent algorithm” however the Examiner believes they should state “gradient descent algorithm”.  Appropriate correction is required.

Double Patenting
Non-Statutory Obviousness-Type Double Patenting: Rejection Based on Anticipation Analysis
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,346,723 B2. It is clear that all the elements of the application claim 1 are to be found in patent claim 7 (as the application claim 1 fully encompasses patent claim 7).  The difference between the application claim 1 and the patent claim 7 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 7 of the patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 7 of the patent, it is not patentably distinct from claim 7 of the patent. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,346,723 B2. It is clear that all the elements of the application claim 3 are to be found in patent claim 7 (as the application claim 3 fully encompasses patent claim 7).  The difference between the application claim 3 and the patent claim 7 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 7 of the patent is in effect a “species” of the “generic” invention of the application claim 3.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 3 is anticipated by claim 7 of the patent, it is not patentably distinct from claim 7 of the patent. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,346,723 B2. It is clear that all the elements of the application claim 4 are to be found in patent claim 7 (as the application claim 4 fully encompasses patent claim 7).  The difference between the application claim 4 and the patent claim 7 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 7 of the patent is in effect a “species” of the “generic” invention of the application claim 4.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 4 is anticipated by claim 7 of the patent, it is not patentably distinct from claim 7 of the patent. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,346,723 B2. It is clear that all the elements of the application claim 10 are to be found in patent claim 15 (as the application claim 10 fully encompasses patent claim 15).  The difference between the application claim 10 and the patent claim 15 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 15 of the patent is in effect a “species” of the “generic” invention of the application claim 10.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 10 is anticipated by claim 15 of the patent, it is not patentably distinct from claim 15 of the patent. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,346,723 B2. It is clear that all the elements of the application claim 12 are to be found in patent claim 15 (as the application claim 12 fully encompasses patent claim 15).  The difference between the application claim 12 and the patent claim 15 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 15 of the patent is in effect a “species” of the “generic” invention of the application claim 12.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 12 is anticipated by claim 15 of the patent, it is not patentably distinct from claim 15 of the patent. 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,346,723 B2. It is clear that all the elements of the application claim 13 are to be found in patent claim 15 (as the application claim 13 fully encompasses patent claim 15).  The difference between the application claim 13 and the patent claim 15 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 15 of the patent is in effect a “species” of the “generic” invention of the application claim 13.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 13 is anticipated by claim 15 of the patent, it is not patentably distinct from claim 15 of the patent. 
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,346,723 B2. It is clear that all the elements of the application claim 19 are to be found in patent claim 20 (as the application claim 19 fully encompasses patent claim 20).  The difference between the application claim 19 and the patent claim 20 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 20 of the patent is in effect a “species” of the “generic” invention of the application claim 19.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 19 is anticipated by claim 20 of the patent, it is not patentably distinct from claim 20 of the patent. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,872,276 B2. It is clear that all the elements of the application claim 1 are to be found in patent claim 6 (as the application claim 1 fully encompasses patent claim 6).  The difference between the application claim 1 and the patent claim 6 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 6 of the patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 6 of the patent, it is not patentably distinct from claim 6 of the patent. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,872,276 B2. It is clear that all the elements of the application claim 3 are to be found in patent claim 6 (as the application claim 3 fully encompasses patent claim 6).  The difference between the application claim 3 and the patent claim 6 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 6 of the patent is in effect a “species” of the “generic” invention of the application claim 3.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 3 is anticipated by claim 6 of the patent, it is not patentably distinct from claim 6 of the patent. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,872,276 B2. It is clear that all the elements of the application claim 4 are to be found in patent claim 6 (as the application claim 4 fully encompasses patent claim 6).  The difference between the application claim 4 and the patent claim 6 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 6 of the patent is in effect a “species” of the “generic” invention of the application claim 4.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 4 is anticipated by claim 6 of the patent, it is not patentably distinct from claim 6 of the patent. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,872,276 B2. It is clear that all the elements of the application claim 10 are to be found in patent claim 15 (as the application claim 10 fully encompasses patent claim 15).  The difference between the application claim 10 and the patent claim 15 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 15 of the patent is in effect a “species” of the “generic” invention of the application claim 10.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 10 is anticipated by claim 15 of the patent, it is not patentably distinct from claim 15 of the patent. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,872,276 B2. It is clear that all the elements of the application claim 12 are to be found in patent claim 15 (as the application claim 12 fully encompasses patent claim 15).  The difference between the application claim 12 and the patent claim 15 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 15 of the patent is in effect a “species” of the “generic” invention of the application claim 12.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 12 is anticipated by claim 15 of the patent, it is not patentably distinct from claim 15 of the patent. 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,872,276 B2. It is clear that all the elements of the application claim 13 are to be found in patent claim 15 (as the application claim 13 fully encompasses patent claim 15).  The difference between the application claim 13 and the patent claim 15 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 15 of the patent is in effect a “species” of the “generic” invention of the application claim 13.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 13 is anticipated by claim 15 of the patent, it is not patentably distinct from claim 15 of the patent. 
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,872,276 B2. It is clear that all the elements of the application claim 19 are to be found in patent claim 15 (as the application claim 19 fully encompasses patent claim 15).  The difference between the application claim 19 and the patent claim 15 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 15 of the patent is in effect a “species” of the “generic” invention of the application claim 19.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 19 is anticipated by claim 15 of the patent, it is not patentably distinct from claim 15 of the patent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erhan et al., “Scalable Object Detection using Deep Neural Networks” (Erhan), and further in view of Yih et al., US 2012/0323968 A1 (Yih).
Regarding claim 1, Erhan teaches a method for training a multilayer object model (training the deep neural network) (p. 2156; Section 3, 2nd paragraph “Training Objective”) (for an object of interest) (p. 2155; Abstract), the method comprising: 
accessing a set of training images (training images) (p. 2156; Section 3, 2nd paragraph “Training Objective”), each training image depicting a known object of interest (each training image have a truth object, i.e. known object of interest) (p. 2156; Section 3, 2nd paragraph “Training Objective” and 3rd paragraph); 
identifying a set of bounding boxes within the set of training images (identifying bounding boxes in the training image examples) (p. 2156; Section 3, 2nd paragraph “Training Objective” and 3rd paragraph), each individual bounding box in the set of bounding boxes having a resolution (image dimensions) (p. 2156; Section 3, 1st paragraph “Bounding box”); 
for each given bounding box in the set of bounding boxes: 
determining, whether the resolution of the given bounding box exceeds a specified box resolution (if the size of the bounding box is larger than the network input size) (p. 2158; Section 4.2.2); 
in response to determining that the resolution of the given bounding box exceeds the specified box resolution (if the size of the bounding box is larger than the network input size) (p. 2158; Section 4.2.2): 
rescaling the resolution of the given bounding box to match the specified box resolution (resized to the network input size which is 220 x 220) (p. 2158; Section 4.2.2) by: 
identifying a center point of the given bounding box (the maximum center square crop in the image) (p. 2158; Section 4.2.2); and 
cropping at least one portion of the given bounding box, outside of the specified box resolution, with respect to the center point (the outside is cropped by resizing the crop to the network input size) (p. 2158; Section 4.2.2); 
initializing one or more model parameters of the multilayer object model (network parameters of the DNN model) (pages 2156-2157; Section 3, “Training Objective” and “Optimization”) (for an object of interest) (p. 2155; Abstract); and 
iteratively adjusting the one or more model parameters until a change in loss function values resulting from iterations of the one or more model parameters falls below a change threshold (optimizing the network parameters until the loss is within the constraints (threshold) for an optimized solution that can then be used for back-propagation) (pages 2156-2157; Section 3, “Training Objective” and “Optimization”).  
Erhan teaches using a loss function to optimize the parameters of the model (pages 2156-2157; Section 3, “Training Objective” and “Optimization”), which generates the same intended result as the claimed language for optimization. Erhan also teaches image recognition which would obviously have to be used on a computer/processing system, however, Erhan does not explicitly teach “one or more hardware processors” or using an “averaged loss function”.
Yih teaches a process for leaning an optimized set of parameters (Fig. 3; [0045]) that can be operational on one or more hardware processors (general purpose or special purpose computing system environments including multiprocessor systems) ([0055]); wherein the model parameters are adjusted or tuned to minimize the error value calculated by the loss function ([0047]); and wherein a plurality of corresponding loss functions may be averaged and the average loss function used to adjust the model parameters ([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erhan to include using an average loss function instead of just a loss function since it minimizes an error value and thus optimizes the model (Yih; [0040] and [0047]).

Regarding claim 2, Erhan teaches wherein the loss function value is obtained for two or more instances of a training image of the set of training images (optimizing the network parameters until the loss is within the constraints (threshold) for an optimized solution that can then be used for back-propagation) (pages 2156-2157; Section 3, “Training Objective” and “Optimization”), each of the two or more instances of the training image having distinct resolutions (wherein using multiple bounding boxes having different sizes) (p. 2156; Section 3, 1st paragraph "Bounding Box" and p. 2159, Figure 2).  
Erhan teaches using a loss function to optimize the parameters of the model (pages 2156-2157; Section 3, “Training Objective” and “Optimization”), which generates the same intended result as the claimed language for optimization. However, Erhan does not explicitly teach using an “averaged loss function”.
Yih teaches a process for leaning an optimized set of parameters (Fig. 3; [0045]); wherein the model parameters are adjusted or tuned to minimize the error value calculated by the loss function ([0047]); and wherein a plurality of corresponding loss functions may be averaged and the average loss function used to adjust the model parameters ([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erhan to include using an average loss function instead of just a loss function since it minimizes an error value and thus optimizes the model (Yih; [0040] and [0047]).

Regarding claim 3, Erhan teaches wherein each individual bounding box in the set of bounding boxes has a label (M objects were labeled by bounding boxes) (p. 2156; Section 3, 2nd paragraph “Training Objective”) (wherein the crops are labeled with one of the 20 VOC object classes) (p. 2158; Sections 4.2 and 4.2.1).  

Regarding claim 4, Erhan teaches wherein each individual bounding box in the set of bounding boxes has a set of coordinates that identify a location within a training image of the set of training images (each bounding box having coordinates representing where in the image the box is located) (p. 2156; Section 3, 1st paragraph “Bounding box”) (wherein each box or boxes are determined for each image within the set of images) (p. 2156; Section 3 “Training Objective”, 1st and 2nd paragraphs).  

Regarding claim 5, Yih teaches wherein the iteratively adjusting the one or more model parameters (iteratively adjusting the model parameters by optimization) ([0033]) comprises iteratively adjusting the one or more model parameters (iteratively adjusting the model parameters by optimization) ([0033]) using a gradient decent algorithm (using gradient-based methods) ([0033-0034]) (such as gradient descent) ([0040]).  

Regarding claim 8, Erhan teaches wherein at least one training image of the set of training images comprises data or be associated with data that indicates at least one of an identity, a class, a type, or another identifying information for the known object of interest in the at least one training image (wherein the dataset of training images includes labels with categories for the objects) (pages 2158-2159; Section 4.4, 1st paragraph).  

Regarding claim 9, Erhan teaches wherein at least one training image of the set of training images (wherein each box or boxes are determined for each image within the set of images) (p. 2156; Section 3 “Training Objective”, 1st and 2nd paragraphs) comprises data or be associated that identifies a location of at least a portion of the known object of interest within the at least one training image (using the DNN to predict bounding boxes and detect objects and their locations within the image, i.e. ground truth) (p. 2156; Section 3, “Training Objective”, 1st and 2nd paragraphs).

Regarding claim 10, see the rejection made to claim 1, as well as prior art Yih for a system (computing system) ([0055]) comprising: one or more processors (general purpose or special purpose computing system environments including multiprocessor systems) ([0055]); and a processor-readable storage device coupled to the one or more processors (computer storage media coupled to the computer/processor) ([0056] and [0058]), the processor-readable storage device storing processor-executable instructions (wherein the computer storage media includes computer-readable instructions) ([0058]) that, when executed by the one or more processors, cause the one or more processors to perform operations (computer-executable instructions being executed by a computer to perform particular tasks) ([0056]), for they teach all the limitations within this claim.
Regarding claim 11, see the rejection made to claim 2, as well as prior art Yih for a system (computing system) ([0055]) comprising: one or more processors (general purpose or special purpose computing system environments including multiprocessor systems) ([0055]); and a processor-readable storage device coupled to the one or more processors (computer storage media coupled to the computer/processor) ([0056] and [0058]), the processor-readable storage device storing processor-executable instructions (wherein the computer storage media includes computer-readable instructions) ([0058]) that, when executed by the one or more processors, cause the one or more processors to perform operations (computer-executable instructions being executed by a computer to perform particular tasks) ([0056]), for they teach all the limitations within this claim.
Regarding claim 12, see the rejection made to claim 3, as well as prior art Yih for a system (computing system) ([0055]) comprising: one or more processors (general purpose or special purpose computing system environments including multiprocessor systems) ([0055]); and a processor-readable storage device coupled to the one or more processors (computer storage media coupled to the computer/processor) ([0056] and [0058]), the processor-readable storage device storing processor-executable instructions (wherein the computer storage media includes computer-readable instructions) ([0058]) that, when executed by the one or more processors, cause the one or more processors to perform operations (computer-executable instructions being executed by a computer to perform particular tasks) ([0056]), for they teach all the limitations within this claim.
Regarding claim 13, see the rejection made to claim 4, as well as prior art Yih for a system (computing system) ([0055]) comprising: one or more processors (general purpose or special purpose computing system environments including multiprocessor systems) ([0055]); and a processor-readable storage device coupled to the one or more processors (computer storage media coupled to the computer/processor) ([0056] and [0058]), the processor-readable storage device storing processor-executable instructions (wherein the computer storage media includes computer-readable instructions) ([0058]) that, when executed by the one or more processors, cause the one or more processors to perform operations (computer-executable instructions being executed by a computer to perform particular tasks) ([0056]), for they teach all the limitations within this claim.
Regarding claim 14, see the rejection made to claim 5, as well as prior art Yih for a system (computing system) ([0055]) comprising: one or more processors (general purpose or special purpose computing system environments including multiprocessor systems) ([0055]); and a processor-readable storage device coupled to the one or more processors (computer storage media coupled to the computer/processor) ([0056] and [0058]), the processor-readable storage device storing processor-executable instructions (wherein the computer storage media includes computer-readable instructions) ([0058]) that, when executed by the one or more processors, cause the one or more processors to perform operations (computer-executable instructions being executed by a computer to perform particular tasks) ([0056]), for they teach all the limitations within this claim.
Regarding claim 17, see the rejection made to claim 8, as well as prior art Yih for a system (computing system) ([0055]) comprising: one or more processors (general purpose or special purpose computing system environments including multiprocessor systems) ([0055]); and a processor-readable storage device coupled to the one or more processors (computer storage media coupled to the computer/processor) ([0056] and [0058]), the processor-readable storage device storing processor-executable instructions (wherein the computer storage media includes computer-readable instructions) ([0058]) that, when executed by the one or more processors, cause the one or more processors to perform operations (computer-executable instructions being executed by a computer to perform particular tasks) ([0056]), for they teach all the limitations within this claim.
Regarding claim 18, see the rejection made to claim 9, as well as prior art Yih for a system (computing system) ([0055]) comprising: one or more processors (general purpose or special purpose computing system environments including multiprocessor systems) ([0055]); and a processor-readable storage device coupled to the one or more processors (computer storage media coupled to the computer/processor) ([0056] and [0058]), the processor-readable storage device storing processor-executable instructions (wherein the computer storage media includes computer-readable instructions) ([0058]) that, when executed by the one or more processors, cause the one or more processors to perform operations (computer-executable instructions being executed by a computer to perform particular tasks) ([0056]), for they teach all the limitations within this claim.

Regarding claim 19, see the rejection made to claim 1, as well as prior art Yih for a processor-readable storage device (computer storage media device) ([0056] and [0058]) storing processor-executable instructions (wherein the computer storage media includes computer-readable instructions) ([0058]) that, when executed by one or more processors of a machine (general purpose or special purpose computing system environments including multiprocessor systems) ([0055]), cause the Attorney Docket No. 4218.367US346machine to perform operations (computer-executable instructions being executed by a computer to perform particular tasks) ([0056]), for they teach all the limitations within this claim.
Regarding claim 20, see the rejection made to claim 2, as well as prior art Yih for a processor-readable storage device (computer storage media device) ([0056] and [0058]) storing processor-executable instructions (wherein the computer storage media includes computer-readable instructions) ([0058]) that, when executed by one or more processors of a machine (general purpose or special purpose computing system environments including multiprocessor systems) ([0055]), cause the Attorney Docket No. 4218.367US346machine to perform operations (computer-executable instructions being executed by a computer to perform particular tasks) ([0056]), for they teach all the limitations within this claim.

Claim(s) 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Erhan et al., “Scalable Object Detection using Deep Neural Networks” (Erhan), Yih et al., US 2012/0323968 A1 (Yih), and further in view of Tang et al., US 9,530,047 B1 (Tang).
Regarding claim 6, Erhan teaches to optimize the parameters via back-propagation (p. 2157; left column, Section “Optimization”). Yih teaches applying an optimization technique, such as gradient descent, to the loss function, so the parameters can be improved to minimize loss compared to the known data ([0040]). However, neither explicitly teaches “wherein the gradient decent algorithm is calculated using back propagation”.
Tang teaches a method for face image recognition (Abstract); wherein the gradient decent algorithm is calculated using back propagation (using stochastic gradient descent, where the gradient is calculated by back-propagation) (col. 5, lines 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include calculating the gradient descent algorithm using back propagation since it minimizes loss (Tang; col. 5, lines 13-15) which optimizes the components of the network (Tang; col. 1, lines 54-57).

Regarding claim 15, see the rejection made to claim 6, as well as prior art Yih for a system (computing system) ([0055]) comprising: one or more processors (general purpose or special purpose computing system environments including multiprocessor systems) ([0055]); and a processor-readable storage device coupled to the one or more processors (computer storage media coupled to the computer/processor) ([0056] and [0058]), the processor-readable storage device storing processor-executable instructions (wherein the computer storage media includes computer-readable instructions) ([0058]) that, when executed by the one or more processors, cause the one or more processors to perform operations (computer-executable instructions being executed by a computer to perform particular tasks) ([0056]), for they teach all the limitations within this claim.

Claim(s) 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Erhan et al., “Scalable Object Detection using Deep Neural Networks” (Erhan), Yih et al., US 2012/0323968 A1 (Yih), and further in view of Yang et al., “Exploit Bounding Box Annotations for Multi-label Object Recognition” (Yang).
Regarding claim 7, Erhan teaches a method for training a multilayer object model (training the deep neural network) (p. 2156; Section 3, 2nd paragraph “Training Objective”) (for an object of interest) (p. 2155; Abstract) and optimizing the parameters via back-propagation (p. 2157; left column, Section “Optimization”). Yih teaches that the model parameters may be optimized using gradient-based methods ([0033]), while initializing the projection model from a good projection matrix reduces training time and may lead to convergence to a better local minimum ([0033]). However, neither explicitly teaches “wherein the initializing the one or more model parameters of the multilayer object model comprises initializing the one or more model parameters using a Gaussian distribution”.  
Yang teaches an object recognition application that uses a CNN along with ground-truth bounding box annotations (Abstract); and wherein the initializing the one or more model parameters of the multilayer object model comprises initializing the one or more model parameters using a Gaussian distribution (wherein the parameters of the last fully connected layer (of the CNN model) is initialized with a Gaussian distribution) (p. 285, left column, Section “Fine-tuning”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include initializing the one or more model parameters using a Gaussian distribution since it causes the system to be able to solve the multi-label classification problem by boosting the discriminative power of feature extraction for multi-label images (Yang; p. 287, Section 6., 1st paragraph).

Regarding claim 16, see the rejection made to claim 7, as well as prior art Yih for a system (computing system) ([0055]) comprising: one or more processors (general purpose or special purpose computing system environments including multiprocessor systems) ([0055]); and a processor-readable storage device coupled to the one or more processors (computer storage media coupled to the computer/processor) ([0056] and [0058]), the processor-readable storage device storing processor-executable instructions (wherein the computer storage media includes computer-readable instructions) ([0058]) that, when executed by the one or more processors, cause the one or more processors to perform operations (computer-executable instructions being executed by a computer to perform particular tasks) ([0056]), for they teach all the limitations within this claim.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov